PER CURIAM.
We have for review Greenwood v. State, 720 So.2d 548 (Fla. 4th DCA 1998), a decision of the Fourth District Court of Appeal citing as controlling authority its opinion in Hyden v. State, 715 So.2d 960 (Fla. 4th DCA 1998), approved in part, disapproved in part, 760 So.2d 89 (Fla.2000). We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.; Jollie v. State, 405 So.2d 418, 420 (Fla.1981). The State concedes that a deviation from the oral pronouncement of sentence resulted in a written sentence that failed to give Greenwood credit for six months of jail time. For the reasons expressed in our opinion in Maddox v. State, 760 So.2d 89 (Fla.2000), we find that this is a fundamental error that can be corrected during the window period, quash the decision below and remand for further proceedings consistent with this opinion.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.